Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (figure 4), including claims 1-4, 7-11, and 15, in the reply filed on 11/24/2020 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0278899) in view of Park et al. (US 2015/0036074).
Regarding claim 1, Yang et al. (figures 1-8B) discloses a display device comprising: 
a display panel comprising a display area which displays images, a non-display area surrounding the display area (DM; see at least paragraph 0059), and a bend area in the non-display area (figure 3); 
a first optical film (RPL; see at least paragraph 0070) located on the display panel and comprising an end portion which overlaps the bend area.
Yang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Yang et al. is silent regarding an adhesive layer.  Park et al. (figures 9 and 11) teaches an adhesive layer (adhesive) which adheres the first optical film and the display panel together; and a non-adhesive layer (BM and base film) located between the first optical film and the display panel, wherein the non-adhesive layer is in contact with an upper surface of the display panel.  Park et al. also teaches the adhesive layer is disposed along the length of the polarizer and the display device. Given the teachings of Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Park et al. in order to secure the connection between the polarizer and the display panel. 
Therefore, Yang et al. as modified by Park et al. 
Regarding claim 2, Yang et al. as modified by Park et al. (figures 9 and 11) teaches wherein the adhesive layer is interposed between the non-adhesive layer and the first optical film in a position which overlaps the bend area.
Regarding claim 4, Park et al. (figures 9 and 11) teaches wherein an adhesion between the adhesive layer and the non-adhesive layer is greater than an adhesion between the display panel and the non-adhesive layer.
Regarding claim 8, Yang et al. (figures 1-8B) discloses wherein the display panel further comprises an inorganic film located in the display area, the bend area includes a bending start point on a side of the display area, and an end portion of the inorganic film is located at the bending start point (see at least paragraph 0103; 14, figure 8A).
Regarding claim 9, Yang et al. (figures 1-8B) discloses a display device comprising: 
a display panel comprising a display area which displays images, a non-display area surrounding the display area (DM; see at least paragraph 0059), and a bend area in the non-display area (figure 3); 
a first optical film (RPL; see at least paragraph 0070) located on the display panel and comprising an end portion which overlaps the bend area; 
wherein the display panel is bent in the bend area.
Yang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Yang et al. is silent regarding an adhesive layer.  Park et al. (figures 9 and 11) teaches an adhesive layer (adhesive) which adheres the first optical film and the display panel together; and a non-adhesive layer (BM and base film) located between the first optical film and the display panel, wherein the non-adhesive layer is in contact with an upper surface of the display panel.  Park et al. also teaches the display area is adhered to the polarizer via the Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Park et al. in order to secure the connection between the polarizer and the display panel. 
Therefore, Yang et al. as modified by Park et al. teaches a non-adhesive layer located between the first optical film and the display panel, while overlapping the bend area and an end portion of the first optical film is spaced from the display panel in the bend area.
Regarding claim 10, Yang et al. as modified by Park et al. (figures 9 and 11) teaches wherein the non-adhesive layer is attached to the adhesive layer in the bend area.
Regarding claim 15, Yang et al. (figures 1-8B) discloses wherein the display panel further comprises an inorganic film located in the display area, the bend area includes a bending start point on a side of the display area, and an end portion of the inorganic film is located at the bending start point (see at least paragraph 0103; 14, figure 8A).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Park et al.; further in view of Goto et al. (CN 107065055).
Regarding claims 3 and 11, Yang et al. as modified by Park et al. discloses the limitations as shown in the rejection of claims 2 and 10 above.  However, Yang et al. as modified by Park et al. is silent regarding a second optical film.  Goto et al. (in at least abstract) teaches wherein the non-adhesive layer is made of silicone and soot.  Given the teachings of Goto et al., it would have been obvious to one of ordinary skill in the art Goto et al. in order to achieve a thin polarizing film having high optical properties, that is, a thin polarizing film of a high performance. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Park et al.; further in view of Namkung et al. (US 2015/0146386).
Regarding claims 7 and 14, Yang et al. as modified by Park et al. discloses the limitations as shown in the rejection of claims 1 and 9 above.  However, Yang et al. as modified by Park et al. is silent regarding a second optical film.  Namkung et al. (figures 1-7) teaches a second optical film located under the display panel and overlapping the display area, wherein the bend area includes a bending start point on a side of the display area, and an end portion of the second optical film overlaps the bending start point (P1 or P2).  Given the teachings of Namkung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second optical layer as taught by Namkung et al. in order to manufacture a flexible display device capable of reducing defects therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871